Wagner, Judge,
delivered the opinion of the court.
The indictment in this case must be held good according *380to tbe decisions of State v. Cox, 32 Mo. 566, and State v. Willis, 37 Mo. 192. It is true there is but one single act of selling alleged in the indictment; and if that was the only averment, it would be fatal. But the gravamen of the offence is the dealing as a merchant without licence, and that is suf-fficiently charged.
The judgment must therefore be affirmed.
Judge Holmes concurs; Judge Lovelace absent.